Citation Nr: 0329681	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  97-10 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
left eye endophthalmitis, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied an increased evaluation for chronic left 
eye endophthalmitis and a total rating for compensation 
purposes based on individual unemployability.  The veteran 
has been represented throughout this appeal by the Disabled 
American Veterans.  


REMAND

Initially, the Board observes that service connection has 
been established for right eye enucleation with a prosthesis 
and chronic right eye endophthalmitis.  In its March 1996 
rating decision and the subsequent procedural actions taken 
thereafter, the RO erroneously framed the issues on appeal as 
the veteran's entitlement to an increased disability 
evaluation for the veteran's chronic left eye endophthalmitis 
and a total rating for compensation purposes based on 
individual unemployability.  Service connection in not in 
effect for any left eye disability.  Therefore, the RO needs 
to take the appropriate action to adjudicate the veteran's 
entitlement to an increased disability evaluation for his 
service-connected chronic right eye endophthalmitis.  The RO 
should undertake the requested action with attention to the 
fact that the veteran's right eye has been removed.  

The statutes and regulations governing the adjudication of 
claims for Department of Veterans Affairs (VA) benefits have 
recently been amended.  The amended statutes direct that, 
upon receipt of a complete or substantially complete 
application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claims.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The veteran's claims have 
not been considered under the amended statutes and 
regulations.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has recently invalidated 
the regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

Additionally, the Federal Circuit has recently invalidated 
the thirty-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as being inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit found 
that the thirty-day period provided in § 3.159(b)(1) in which 
to respond to a VCCA notice to be misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
the RO must take this opportunity to inform the veteran that 
a period of one full year may be taken to respond to a VCAA 
notice notwithstanding any previously provided information.  

The veteran was last afforded a VA examination for 
compensation purposes in December 1998.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) are fully met.  
2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
eye disabilities after 1995 including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his chronic right eye disabilities.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to the impact of 
the veteran's service-connected right eye 
disabilities upon his vocational 
pursuits.  Send the claims folder to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  The RO should then adjudicate the 
veteran's entitlement to an increased 
disability evaluation for his right eye 
endophthalmitis and readjudicate his 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

